Citation Nr: 0629757	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-08 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus and acquired immune deficiency 
syndrome.  

2.  Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to July 
1980.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  

In July 2002, the RO denied the claim of entitlement to 
service connection for human immunodeficiency virus (HIV) and 
the claim of entitlement to service connection for Hepatitis 
C.  

In August 2006, the veteran presented personal testimony at a 
Video-conference Board hearing before the undersigned Acting 
Veteran's Law Judge.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  Service medical records are negative for evidence of the 
veteran having received a blood transfusion during his period 
of service or an inoculation by air gun in connection with a 
November 1979 operation.  

2.  In the veteran's statements, he maintains that he has not 
engaged in activities considered to be risk factors for 
Hepatitis C.  

3.  The record shows that the veteran is diagnosed as having 
human immunodeficiency virus (HIV) and acquired immune 
deficiency syndrome (AIDS); however, there is no medical 
opinion showing that there is a relationship between the 
current diagnosis of HIV/AIDS and his period of service.  

4.  The record shows that the veteran is diagnosed as having 
Hepatitis C; there is no medical opinion, however, showing 
that there is a relationship between the current diagnosis of 
Hepatitis C and his period of service.  


CONCLUSIONS OF LAW

1.  Human immunodeficiency virus was not incurred in or 
aggravated by the veteran's period of service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).  

2.  Hepatitis C was not incurred in or aggravated by the 
veteran's period of service.  38 U.S.C.A. §§ 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits, the law and regulations discussed in detail below 
require that the veteran is informed of VA's duty to assist 
him or her with substantiating the claim(s).  Pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must:  (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence that VA 
will seek to provide; (3) inform the veteran about the 
information and evidence that the veteran is expected to 
provide; and (4) request or tell the veteran to provide any 
evidence in his or her possession that pertains to the claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In pertinent part, in the Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 decision, the United States Court of 
Appeals for Veterans Claims (Court) held that upon receipt of 
an application for a service-connection claim, VA must inform 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In August 2001, November 2001, and April 2002 the veteran was 
provided with notice of what type of information and evidence 
was necessary to substantiate the claims of entitlement to 
service connection that are currently on appeal before the 
Board, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event that the claims of entitlement to 
service connection are granted.  In this regard, the Board 
finds that the preponderance of the evidence is against the 
claims of entitlement to service connection.  Therefore, any 
question as to the assignment of a rating or an effective 
date is rendered moot.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The Court's decision in Pelegrini, supra, held in part that 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Prior to the RO's initial unfavorable decision, in 
August 2001 and November 2001, the veteran was provided with 
correspondence that properly notified him of the information 
required by 38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b).  He 
was provided with similar information again in April 2002.  
Therefore, any error in these regards is harmless because the 
claim was readjudicated after notice had been completed.  

The Board concludes that the discussions contained in the 
August 2001, November 2001, and April 2002 complied with VA's 
duty to notify and duty to assist requirements.  For example, 
the veteran was specifically informed of the evidence 
necessary to support the claims; he was informed of the 
responsibilities imposed upon him and VA during the claims 
process.  The veteran was also informed of the efforts that 
VA would make to assist him in obtaining evidence necessary 
to substantiate the claims.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was also, in essence, told to 
submit all pertinent evidence he had in his possession.  Note 
that the veteran has not identified any additional evidence 
pertinent to the claims and there are no additional available 
records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

In an August 2001 statement, the veteran stated that he 
underwent a surgical procedure during his period of service 
in November 1979.  He maintains that he contacted human 
immunodeficiency virus (HIV) after receiving a blood 
transfusion in connection with the November 1979 operation.  
Through his representative, he also claims that he received 
some type of inoculation with an air gun.  He also maintains 
that he does not use drugs, has always had protected sex, and 
has not engaged in sex with multiple partners.  

In February 2001, VA received the veteran's claim of 
entitlement to service connection for Hepatitis C.  He also 
maintains that he contacted Hepatitis C after receiving a 
blood transfusion in connection with the November 1979 
operation.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In order to establish that the veteran suffered a chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) (2004).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Entitlement to Service Connection for Human Immunodeficiency 
Virus (HIV) and Acquired Immune Deficiency (AIDS)  

The service medical records are completely negative for 
evidence that shows that the veteran was treated for HIV.  As 
the veteran pointed out in his several statements submitted 
in support of the claim, service medical records show that he 
underwent excision of the osteochondroma of the left distal 
femur in November 1979.  The November 1979 operation report 
shows that the veteran tolerated the procedure well, he was 
taken to a recovery room in satisfactory condition and his 
vital signs were stable.  The operation report does not 
indicate that the veteran received a blood transfusion as a 
result of or in connection with the 1979 surgical procedure; 
similarly, the service medical records do not reveal that the 
veteran received a blood transfusion during any other part of 
his period of service.  

The post-service medical records associated with the claims 
file include VA examination reports, dated in February 1981, 
March 1983, April 1982, and January 2002; VA medical 
memorandums, dated in February 1983 and November 2001; VA 
medical treatment records, dated from August 2000 to November 
2001; VA Discharge Summary Report, dated in July 2001; and VA 
Infectious Disease Outpatient Notes, dated in July 2001 and 
November 2001. 

The VA Discharge Summary Report, dated in June 2001, the 
veteran was hospitalized for cough and fever.  During the 
hospitalization the veteran underwent HIV testing and tested 
positive for the virus.  The list of diagnoses include AIDS 
and Hepatitis C.  

The VA Infectious Disease Outpatient Note, dated in July 
2001, shows that the veteran is diagnosed as having acquired 
immune deficiency syndrome (AIDS).  A physician reported that 
the veteran met the definition of AIDS with HIV positive and 
low CD4 count.  The August 2001 VA medical treatment record 
shows that the veteran was diagnosed as having AIDS, unknown 
acquirement.  

On VA examination, dated in January 2002, the examiner 
documented that the claims file was reviewed.  The examiner 
reported the veteran's medical history and provided a summary 
of the veteran's subjective complaints.  The examiner stated 
that a review of the service medical records show that the 
veteran underwent an excision of an osteochondroma of the 
left distal femur at the Reynolds Army Hospital and that the 
claims file only contains the operative procedure, but no 
"recovery room" records which would indicate whether the 
veteran received a blood transfusion in connection with the 
November 1979 operation.  

In pertinent part, the examiner diagnosed the veteran as 
having HIV/AIDS and opined that the veteran's diagnosis of 
AIDS cannot be caused by the excision of osteochondroma of 
the left distal femur during his period of service unless the 
veteran received a blood transfusion.  

The Board observes that a Request for Military Records was 
made in August 2001 and April 2002 for the November 1979 
Reynolds Hospital Report, to include recovery and blood 
transfusion and all other reports for hospitalization did not 
produce any records supportive of the veteran's claim.  

During the August 2006 Board hearing, the veteran testified 
that he essentially had a bone removed from his leg.  Through 
his representative, he testified that the inoculations that 
he received in connection with the operation, allegedly with 
a gun, may have caused HIV/AIDS.  The veteran testified that 
the only two ways that he could have contracted HIV/AIDS is 
through the air gun and or the November 1979 surgery.  He 
also testified that he never used drugs, he did not engage in 
unprotected sex, and he lived a healthy lifestyle.  

Unfortunately, in view of the totality of the evidence, law, 
and regulations, the Board finds that the evidence of record 
does not include any competent medical evidence supporting a 
relationship between the diagnosis of HIV/AIDS and the 
veteran's period of service, to include the November 1979 
procedure involving the excision of osteochondroma of the 
left distal femur.  In fact, the January 2002 VA examination 
report provides a medical opinion that states that the 
veteran's diagnosis of AIDS cannot be caused by the operation 
involving excision of osteochondroma of the left distal femur 
during his period of service, unless the veteran received a 
blood transfusion.  In this case, there is no evidence of the 
veteran having received a blood transfusion and there is no 
evidence of the veteran having received an inoculation by air 
gun.  

In correspondences dated in August 2001 and November 2001, 
the veteran was informed of the requirements that are 
necessary to establish entitlement to service connection, to 
include the need to show that there is a relationship between  
a current diagnosis and his period of service.  However, no 
such evidence has been received to date.  Therefore, the 
requirements for entitlement to service connection have not 
been met.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from HIV/AIDS as a 
result of a blood transfusion, or an inoculation, that 
occurred during his period of service.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  



Entitlement to Service Connection for Hepatitis C

The veteran also maintains that he is currently diagnosed as 
having Hepatitis C as a result of the procedure involving the 
November 1979 excision of the osteochondroma of the left 
distal femur procedure in which he claims he received a blood 
transfusion.  Through his representative, he also claims that 
he received some type of inoculation with an air gun.  The 
requirements that are necessary to establish entitlement to 
service connection for are stated in detail above.  

In the August 2002 Notice of Disagreement, the veteran stated 
that he essentially did not engage in activities that are 
considered risk factors for Hepatitis C.  During the August 
2006 Video-conference hearing, the veteran testified that he 
never used drugs, he did not engage in unprotected sex, and 
he lived a healthy lifestyle.  Therefore, the Board observes 
that the veteran asserted risk factor for Hepatitis C is a 
blood transfusion and an inoculation by an air gun, which he 
claims occurred during the November 1979 procedure.  

The service medical records do not show that the veteran was 
diagnosed with Hepatitis C during his period of service.  The 
November 1979 Operation Report does not indicate that the 
veteran received a blood transfusion as a result of the 
procedure; similarly, the service medical records do not 
reveal that the veteran received a blood transfusion during 
his period of service.  There is no evidence of the veteran 
having received an inoculation by air gun.  

Here again there is no evidence of an opinion which tends to 
link a current diagnosis of Hepatitis C, first diagnosed many 
years after service, to the veteran's period of service.  As 
a final note, the only evidence supportive of the veteran's 
claim consists of his statements.  As a layperson, however, 
his statements as to medical causation or etiology is not 
competent medical evidence of a nexus between Hepatitis C and 
his period of service.  See Espiritu supra.  

As the preponderance of the evidence is against the claim, 
the claim of entitlement to service connection for Hepatitis 
C is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for human immunodeficiency 
virus (HIV) is denied.  

Entitlement to service connection for Hepatitis C is denied.  



____________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


